Citation Nr: 0816276	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-08 105	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a left eye vision loss.  

2.  Entitlement to an effective date earlier than March 30, 
2001, for service connection for a left eye vision loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from May 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  That decision effectuated the Board's June 2004 
decision granting service connection for the veteran's left 
eye vision loss.  

The veteran's appeal was denied by the Board in July 2007.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion, the 
Court issued an Order, in December 2007, vacating the July 
2007 Board decision and remanding the matter for review by 
the veteran's representative.  

Board hearings were held in December 2003 and April 2007 and 
the transcripts are in the record.  The veteran was informed 
that the Veterans Law Judges who held the hearings had left 
the Board and he had a right to a hearing before a currently 
sitting Judge.  The veteran's representative responded for 
him, withdrawing the appeal.  

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of advanced age.  See 38 
U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. § 20.900(b) 
(2006).


FINDINGS OF FACT

In May 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  The appellant, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. A MARKEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


